676 S.E.2d 903 (2009)
HALL
v.
TOREROS II, INC.
No. 187PA06.
Supreme Court of North Carolina.
April 30, 2009.
Donald H. Beskind, Raleigh, Jesse H. Rigsby, IV, Jay H. Ferguson, Durham, for Theresa D. Hall.
Phillip J. Anthony, Christopher J. Derrenbacher, Kathrine E. Downing, Jennifer M. St. Clair, Raleigh, for Toreros, II, Inc.
R. Frank Gray, Raleigh, for NC Restaurant & Lodging Asso.
The following order has been entered on the Verified Motion filed on the 8th day of April 2009 by Plaintiffs for Relief Pursuant to Rule 2:
"Motion Denied by order of the Court in conference this the 30th day of April 2009."
MARTIN, J., recused.